Citation Nr: 1618830	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for skin rash.  

2.  Entitlement to an effective date earlier than September 21, 2004, for compensation under 38 U.S.C.A. § 1151 for skin rash.   

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for partial CN III nerve palsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and W.C.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from February 1971 to September 1971.  He is in receipt of the National Defense Service Medal and the Air Force Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted compensation under 38 U.S.C.A. § 1151 for skin rash and assigned a 30 percent rating, effective September 21, 2004, and denied compensation under 38 U.S.C.A. § 1151 for partial CN III nerve palsy.  

In September 2015, the Board remanded these claims for the scheduling of a Board hearing.  In January 2016, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The issue(s) of entitlement to an initial rating in excess of 30 percent for skin rash is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim of entitlement to compensation under 38 U.S.C.A. § 1151 for skin rash was denied in an August 2002 rating decision.  Although the Veteran filed a notice of disagreement in April 2003, and the RO furnished a statement of the case on this issue in November 2003, the Veteran did not timely perfect an appeal of this issue.  

2.  The Veteran's July 28, 2004 statement in lieu of a VA Form 9 can be construed as an application to reopen the claim for compensation under 38 U.S.C.A. § 1151 for skin rash.

3.  The probative evidence is against finding that the Veteran incurred partial CN III nerve palsy from a September 2012 cardiac catheterization as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or that it was an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 28, 2004, but no earlier, for compensation under 38 U.S.C.A. § 1151 for skin rash are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2015).  

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for partial CN III nerve palsy are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  In an October 2012 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim for compensation under 38 U.S.C.A. § 1151 for partial CN III nerve palsy; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Regarding the earlier effective date claim, the appeal arises from the initial award of service connection.  As this is a downstream issue, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2015).  Accordingly, the duty to notify is met.  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records (STRs) and VA treatment records have been obtained.  Accordingly, the Board finds that the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).  Additionally, VA obtained a VA medical opinion in August 2013.  Review of the VA opinion reflects that the VA examiner reviewed the complete record, considered the Veteran's aggregate medical history, provided the requested opinion, and supported the opinion with a complete rationale.  The Board finds that the August 2013 VA opinion provides adequate evidence for adjudicating the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 for partial CN III nerve palsy.

Moreover, with respect to the Veteran's January 2016 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Earlier Effective Date

Pursuant to a March 2010 Board decision, a September 2010 rating decision awarded the Veteran compensation benefits under 38 U.S.C.A. § 1151 for skin rash, effective September 21, 2004, the date he reopened his claim for compensation benefits under 38 U.S.C.A. § 1151.  The Veteran contends that he is entitled to an effective date in August 2001 for award of these benefits.  

Applicable law and VA regulations provide that the effective date for an award of benefits under 38 U.S.C.A. § 1151 will be the date the injury or aggravation was suffered if the claim was received within one year after that date; otherwise the effective date will be the date of the claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i).  

On September 28, 2001, the Veteran initially filed a claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for skin rash, which was denied in an August 2002 rating decision.  He was notified of that decision on August 23, 2002.  He disagreed with that decision in an April 2003 notice of disagreement.  In July 2003 correspondence with VA, the Veteran listed an updated address on [redacted] in [redacted], Tennessee.  Subsequently, on September 9, 2003, the Veteran provided another updated address on [redacted] in [redacted], Tennessee.  The Veteran's representative reiterated the Veteran's new [redacted] address on September 11, 2003.  A statement of the case was issued in November 2003 to the [redacted] address.  The November 14, 2003 letter that accompanied the statement of the case advised the Veteran that in order to complete his appeal, he needed to return a VA Form 9 within 60 days of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.  On November 20, 2003, the Veteran's representative notified VA that the Veteran's temporary address was at the  [redacted] in [redacted], Tennessee.  Subsequent VA medical records indicate that the Veteran had been hospitalized there from November 18, 2003 to November 25, 2003.  The Veteran did not perfect an appeal of his 38 U.S.C.A. § 1151 claim within 60 days of the November 14, 2003 notification letter, and the November 2003 statement of the case was not returned as undeliverable.  

On July 28, 2004, the Veteran filed an untimely statement in lieu of a VA Form 9 as to the 38 U.S.C.A. § 1151 claim for skin rash.  In August 2004, the RO notified the Veteran that the statement in lieu of a VA Form 9 was not timely filed and that this decision was appealable.  The RO informed the Veteran that if he wished to reopen his claim, he could do so on the enclosed form.  On September 21, 2004, the Veteran filed a claim to reopen compensation benefits under 38 U.S.C.A. § 1151 for skin rash, and benefits under 38 U.S.C.A. § 1151 were eventually granted in a September 2010 rating decision, effective September 21, 2004.  

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that an effective date of July 28, 2004, is the earliest effective date assignable for the award of compensation benefits under 38 U.S.C.A. § 1151 for skin rash.  

As noted above, the assignment of an effective date for an award of benefits under 38 U.S.C.A. § 1151 is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i).  As indicated above, the Veteran was initially denied service connection for compensation benefits under 38 U.S.C.A. § 1151 in August 2002.  He disagreed with the August 2002 rating decision, and a statement of the case was issued in November 2003.  He did not subsequently perfect a timely appeal of that decision, and new and material evidence was not received within one year of the August 2002 rating decision; thus, the decision became final.  See 38 U.S.C.A. § 7105(d)(3) (West 2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

The Veteran and his representative essentially contend that the Veteran did not receive notice of the November 2003 statement of the case.  The Veteran reports that at the time he had been homeless and had no fixed address, and that the paperwork must have gotten lost in the process.  He does not contend that he provided VA with an updated address.  However, the evidence shows that the Veteran did provide notice of address changes in July 2003 and September 2003 just prior to issuance of the statement of the case.  His representative also provided notice of a temporary address when the Veteran was hospitalized for a week in November 2003 shortly after the issuance of the statement of the case.

To this end, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to VA to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004).

Whether clear evidence exists to rebut the presumption of administrative regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.  Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery, as not all address errors rise to the level of clear evidence to rebut the presumption of administrative regularity in the mailing of notice.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001).

This case involves an assertion of nonreceipt, standing alone.  According to the copy of the notice letter, VA properly sent the statement of the case to the address of record, and it was not returned as undeliverable.  The Veteran's assertion alone is insufficient to rebut the presumption of regularity in VA's mailing process.  See 38 U.S.C. § 5104(a); Kyhn v. Shinseki, 716 F.3d 572, 577 (Fed. Cir. 2013).

As noted above, the August 2002 rating decision was final.  Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service- connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show CUE in the prior denial of the claim.  See Flash, 8 Vet. App. at 340.  Here, however, the Veteran has not alleged CUE in the prior RO decision.

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).).  The Board has reviewed the record and can identify no communication from the Veteran that would constitute a substantive appeal as to the November 2003 statement of the case prior to the untimely statement in lieu of VA Form 9 filed on July 28, 2004.  However, resolving all reasonable doubt in favor of the Veteran, the Board finds that the July 28, 2004 statement from the Veteran can be construed as an informal claim to reopen the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for skin rash.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).      

Therefore, for the reasons and bases set forth above, the Board finds that an effective date of July 28, 2004, but no earlier, is warranted for compensation benefits under 38 U.S.C.A. § 1151 for skin rash.  

Compensation Benefits under 38 U.S.C.A. § 1151

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(West 2014).

To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2015).

Under 38 C.F.R. § 3.361 (2015), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Under 38 C.F.R. § 3.361(c) (2015), a claim based on additional disability due to surgical or medical treatment must meet the causation requirements.  To establish causation, the evidence must show that the VA's treatment caused the additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  Id.

Whether the proximate cause of an additional disability is an event not reasonably foreseeable must be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d) (2015).

Liability under § 1151 may also be established if VA furnished treatment without the informed consent of the veteran or his representative in compliance with 38 C.F.R. § 17.32 (2015).  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.

The Veteran contends that benefits under the provisions of 38 U.S.C.A. § 1151 are warranted for residual disability (partial CN III nerve palsy) resulting from VA cardiac catheterization on September 17, 2012.  Specifically, he asserts that the cardiac catheterization had caused him to have a mild stroke, which subsequently caused him to have double vision in his left eye, and that this was not a reasonably foreseeable risk.  He testified at his January 2016 Board hearing that he had signed a consent form prior to the procedure, but that he was unclear whether the consent form had included the risk of double vision.  

The evidence reveals that on September 15, 2012, the Veteran signed an informed consent form for analgesia, angiogram of the abdomen, angiography of the artery above the aortic arch, angiography of the artery below the aortic arch, cardiac catheterization with percutaneous coronary intervention, initial insertion of pacemaker transvenous lead, and local anesthesia.  The reasons, brief descriptions, potential benefits, and known risks and side effects of the treatments/procedures were provided.  The known risks and side effects of cardiac catheterization included, in pertinent part, embolism.  It was noted that embolism could cause injury to the extremities or organs, including the lungs, and that it could also lead to stroke or death.  

VA medical records show that on September 17, 2012, the Veteran underwent cardiac catheterization.  Upon returning to his room and recovering from the procedure, the Veteran reported that his left eye had become droopy after the cardiac procedure.  He asserted that his vision was blurred when using both eyes and that he had diplopia when both eyes were used.  On September 18, 2012, the Veteran was noted to have persistent horizontal diplopia, and a sense of imbalance and examination revealed partial III nerve palsy on the left side.  Magnetic resonance imaging (MRI) was consistent with acute infarct of the left oculomotor nucleus, likely due to small vessel disease or embolization.  The MRI noted acute microinfarction in the region of the left oculomotor nucleus in the mid-brain.  A computed tomography (CT) scan of the head did not reveal evidence of an aneurysm.  The Veteran was diagnosed with left partial CN III palsy causing diplopia.        

Subsequent VA medical records dated since October 2012 show that the Veteran received intermittent treatment for his partial CN III palsy, causing diplopia.    

In August 2013, a VA examiner reviewed the Veteran's claims file and recent examinations to render an opinion regarding whether the Veteran incurred partial CN III nerve palsy from a September 2012 cardiac catheterization as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  The examiner noted that the Veteran had undergone cardiac catheterization and that post-procedure, it was documented that he had partial CN III palsy.  She explained that patients who undergo cardiac catheterization had significant vascular disease and that placing a wire in their vasculature had associated risks of causing a vascular event, such as the one that had occurred in the Veteran's case.  She reported that vascular event was a known and understood risk factor of cardiac catheterization.  Therefore, she concluded that the Veteran's vascular event was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment or examination, nor was it an event that was not reasonably foreseeable.  

After reviewing all the evidence of record, the Board finds that the August 2013 VA opinion is the most probative evidence of record.  After reviewing the entire claims file, the examiner rendered a negative opinion that was consistent with the evidence of record, including the informed consent form which showed a possible risk of stroke, and was well supported by adequate rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  

The Board acknowledges the Veteran's assertions that his impacted vision due to his stroke was not a reasonably foreseeable risk.  While the Veteran is competent to report his symptoms and the onset of those symptoms, as a layperson, he is not competent to opine that he incurred additional disability because of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or that his additional disability was not a reasonably foreseeable risk.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple conditions such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board concludes that the most probative evidence of record is against finding that the Veteran's partial CN III nerve palsy was incurred as a result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care or medical treatment, nor was it an event that was not reasonably foreseeable.  Accordingly, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 (West 2014) must be denied.  


ORDER

An effective date of July 28, 2004, but no earlier, for compensation benefits under 38 U.S.C.A. § 1151 for skin rash, is granted.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for partial CN III nerve palsy is denied.


REMAND

After a review of the record, the Board finds that additional development is needed prior to adjudicating the remaining claim.  

In an August 2014 statement and during the January 2016 Board hearing, the Veteran asserted that the most recent VA skin examination in December 2011 was inadequate because it was conducted by a general practitioner instead of a dermatologist.  He also reported at his January 2016 Board hearing that his skin disability had worsened since the last examination.  Specifically, the Veteran indicated that his skin rash had spread to other parts of his body and was now affecting approximately 50 to 60 percent of his body, including on his face, neck, back, legs, buttocks, and arms.  As the Veteran's testimony supports a finding of worsening of his disability, he should be provided a contemporaneous VA examination with a dermatologist to assess the current severity of his skin rash.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from May 2014 to present.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c)(2) (2015), and give him an opportunity to respond. 

2.  Thereafter, schedule the Veteran for a VA examination with a dermatologist to determine the nature and severity of his service-connected skin rash.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any necessary diagnostic testing must be conducted.  

The examiner should indicate the percentage of the total body surface area and total exposed body surface area affected, the duration of any topical or systemic therapy during the past 12 month period, the nature and number of any residual scars attributable to the Veteran's service-connected skin rash, and any functional impairment caused by the Veteran's skin rash or residuals thereof.

3.  Finally, after conducting any other necessary development, readjudicate the claim.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


